Citation Nr: 0508308	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  95-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for service-connected degenerative joint disease (DJD) of the 
right shoulder.

2.  Entitlement to an increased initial disability evaluation 
for service-connected DJD of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) granting service connection and assigning 
noncompensable disability evaluations for DJD of the right 
and left shoulders.  

The claim and procedural history related to the shoulder DJD 
claim is as follows.  The Board previously denied Service 
connection for bilateral shoulder arthritis in January 1997, 
with no subsequent action on the veteran's part seeking 
further review.  The veteran sought to reopen the shoulder 
arthritis claim in October 1998.  In April 1999, the RO 
determined that no new and material evidence was submitted to 
reopen this claim. The veteran appealed this action.  

During the appeal process, the RO granted service connection 
for DJD of the shoulders in May 2001, and assigned 
noncompensable ratings for each shoulder, effective October 
30, 1998, the date on which the reopened claim was filed.  In 
June 2001, the veteran expressed a desire for compensable 
ratings for the shoulder disability.  In August 2002, the 
Board denied the claim.    

The veteran sought further review of the Board's August 2002 
decision.  In a March 2003 Order, the U. S. Court of Appeals 
for Veterans Claims (Court) vacated the portion of the 
Board's decision denying initial compensable ratings for the 
shoulder disability, and remanded the matter.  Essentially, 
the Court determined that the Board did not adequately 
explain the reasons and bases for denial.  See March 2003 
Joint Motion to Vacate and Remand in Part, and Terminate in 
Part.  

In August 2003, the Board ordered further development, which 
was completed.  Thereafter, a May 2004 rating decision 
assigned compensable disability ratings for both shoulders: 
10 percent effective October 30, 1998, 20 percent effective 
March 20, 2002; 30 percent effective April 23, 2002 (right); 
and 10 percent effective October 30, 1998; 20 percent 
effective on April 23, 2002 (left).  The question of the 
initial disability evaluation to be assigned to the service-
connected shoulder disability remains before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).   


FINDINGS OF FACT

1.  The veteran's bilateral shoulder DJD is shown by X-ray 
evidence, and there is evidence of painful motion caused 
thereby.

2.  Limitation of range of motion of the left arm due to 
arthritis is no more than at midway between side and shoulder 
level as of April 23, 2002.  

3.  Limitation of range of motion of the right arm due to 
arthritis is no more than at shoulder level as of March 20, 
2002; no more than midway between side and shoulder level as 
of April 23, 2002; and only slightly better than 25 degrees 
to the side as of February 14, 2004.

4.  Bilateral shoulder DJD is not manifested by ankylosis of 
the scapulohumeral articulation; malunion of the humerus; 
recurrent dislocation of the scapulohumeral joint; fibrous 
union the humerus; nonunion of the humerus; loss of head of 
the humerus; malunion of the clavicle or scapula; nonunion of 
the clavicle or scapula; dislocation of the clavicle or 
scapula; or other functional impairment of the contiguous 
joint of the clavicle or scapula.    


CONCLUSIONS OF LAW

1.  A 10 percent rating is appropriately assigned for DJD of 
each shoulder, effective on October 30, 1998.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).

2.  A 20 percent rating is assigned for DJD of the left 
shoulder effective April 23, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

3.  With respect to the right shoulder DJD, a 20 percent 
rating is assigned effective March 20, 2002; a 30 percent 
rating is assigned effective April 23, 2002; and a 40 percent 
rating is assigned effective February 14, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations - Disability Evaluation 
Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2004).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

Pyramiding (basically, evaluation of the same disability 
under different diagnoses) is generally prohibited under 38 
C.F.R. § 4.14 (2004).  However, separate ratings for 
impairments associated with a service-connected disability 
may be assigned unless they constitute the same disability or 
the same manifestation.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).

II.  Evidence and Analysis

Service connection for DJD of the shoulders was granted by 
the RO in May 2001, with the assignment of noncompensable 
ratings for each shoulder, effective October 30, 1998, the 
date on which the reopened claim was filed.  The veteran 
promptly contested the assignment of noncompensable ratings.  
Currently, the following ratings are assigned for the 
bilateral shoulder disability. 

Right Shoulder DJD - 10 percent effective October 30, 
1998; 20 percent effective March 20, 2002; 30 percent 
effective April 23, 2002; and

Left Shoulder DJD - 10 percent effective October 30, 
1998; 20 percent effective April 23, 2002.

The above ratings are the initial compensable, "staged" 
ratings, as a result of the May 2004 rating decision.  This 
claim is a Fenderson claim, and the Board reviews pertinent 
evidence of record from the time of the filing of the 
reopened claim (October 1998) to the present, and considers 
staged ratings - such as those reflected in the May 2004 RO 
decision - as the evidence warrants.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

In essence, the Board concludes that the disability 
evaluations assigned in the May 2004 rating decision are 
appropriate, and that higher ratings are not supported, 
except that a 40 percent disability evaluation for the right 
shoulder is supported from the date of the VA examination on 
February 14, 2004.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.   

Diagnostic Code 5201 evaluates limitation of motion of the 
arm.  With limitation of motion at shoulder level, ratings of 
20 percent are assigned for both arms.  Limitation of motion 
midway between side and shoulder level assigns 30 percent for 
the major (dominant) arm and 20 percent for the minor arm.  
Maximum schedular ratings of 40 percent (major arm) and 30 
percent (minor arm) are assigned where limitation of motion 
is limited to 25 degrees from the side.

VA outpatient treatment records dated from the mid-1990s 
through late 1990s do not document arthritis or DJD in the 
shoulders.  Specifically, an August 1998 VA X-ray report 
stated that no significant degenerative changes were seen in 
the shoulders upon comparison of the 1998 X-rays to September 
1994 X-rays, which  revealed no significant abnormality.  A 
March 1999 VA compensation and pension examination (C&P) 
report further states that shoulder X-rays showed normal 
results.  In February 2000, it was determined that the 
veteran does have minimal arthritis in the acromioclavicular 
(AC) joint of the left shoulder; and mild degenerative 
changes around the right AC joint with some proliferative 
cortical margin, described as minimal.  The overall 
impression was that the right shoulder was normal given the 
veteran's age (veteran was born in 1927).  Subsequent 
evidence consistently confirms that the veteran has arthritic 
AC joints.  May 2001 X-rays revealed mild decrease in 
subacromial space bilaterally and degenerative changes in the 
left AC joint.  Most recent X-rays, taken in January 2003, 
revealed that the veteran has degenerative arthritis at AC 
joints bilaterally.     

Thus, as of February 2000, presence of arthritis in the 
shoulder joints was confirmed by X-rays.  As such, the Board 
evaluates objective evidence of limitation of motion of each 
shoulder joint separately to assign appropriate ratings, and 
staged ratings, as warranted, consistent with Diagnostic 
Codes 5003 and 5201.  In doing so, the Board is mindful that 
the veteran has complained of painful shoulder joints, as 
documented in the VA outpatient treatment records and various 
C&P reports.  Pain on movement of a joint is one of several 
factors to be considered in evaluation functional limitation 
due to musculoskeletal disability.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2004) and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board also is mindful that, under Hicks v. 
Brown, 8 Vet. App. 417 (1995), Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint (such 
as a shoulder) caused by degenerative arthritis shown by X-
rays, as is the case here, to be limited motion even if range 
of motion may be possible beyond the point when pain sets in.      

The March 1999 C&P report shows some limited motion of the 
right arm - flexion to 160 degrees of a normal 180 degrees.  
However, range-of-motion findings for abduction, external and 
internal rotation, and elbow flexion were all within normal 
limits at that time.  See 38 C.F.R. § 4.71a, Plate I 
illustrations (2004).  By February 2001 (see C&P report), 
there was additional limitation of motion for the shoulders - 
forward flexion and abduction limited to 160 of a normal 180 
degrees.        

The evidence also indicates that the range of motion for both 
shoulders became more limited after February 2001, with 
limitation more problematic in the right shoulder, apparently 
due to a right rotator cuff tear diagnosed in 2002, for which 
an corticosteroid injection procedure was performed.  
Specifically, March 20, 2002 VA outpatient treatment records 
show right shoulder flexion to 90 degrees and inability to 
abduct to 90 degrees (specific abduction limitation not 
specified in terms of degrees).  On April 23, 2002, right 
shoulder flexion was limited to 90 of a normal 180 degrees, 
abduction was to 70 of a normal 180 degrees.  As for the left 
shoulder, flexion was limited to 110 degrees, and abduction 
to 90 degrees.  External rotation was to 30 of a normal 90 
degrees bilaterally.  As of September 3, 2002, further 
limitation of motion was noted.  On this date, the veteran 
had 70 degrees for flexion bilaterally.  Abduction was not 
possible.  As of November 12, 2002, flexion was still to 70 
degrees bilaterally, and the veteran reportedly had "minimal 
abduction due to pain and splinting."   

Thus, in light of the above, the Board finds that, as of 
February 2001, both shoulders did show mild limitation of 
motion due to arthritis.  These limitations, however, are not 
significant enough to warrant the minimum 20 percent rating 
under Diagnostic Code 5201 (limitation of arm movement, 
bilaterally, to shoulder level).  These limitations represent 
a slight decrease by 20 degrees from the normal range for 
flexion and abduction, which, under 38 C.F.R. § 4.71a, Plate 
I, indicates range of motion beyond the shoulder level.  
Thus, under Diagnostic Code 5003, where limitation of motion 
of the specific joints involved is noncompensable under the 
appropriate Diagnostic Codes (here, 5201), a rating of 10 
percent is assigned for major joint affected.  In doing so, 
the Board has taken into consideration arthritic pain on 
movement consistent with DeLuca and Hicks.  Thus, the Board 
finds that a 10 percent rating is appropriately assigned for 
each shoulder, effective on October 30, 1998, the date of 
receipt of the claim.

Staged ratings for subsequent periods also are appropriate 
for each shoulder given evidence indicating further decreased 
range of motion and painful motion.  An outpatient care 
record dated on March 20, 2002 is the earliest evidence of a 
marked decreased range of motion in the right (major 
extremity) shoulder - flexion was limited to 90 degrees, 
which is at shoulder level.  38 C.F.R. § 4.71a, Plate I.  
Under Diagnostic Code 5201, such limitation is assigned a 20 
percent rating.  A 20 percent rating is warranted for the 
right shoulder, effective on March 20, 2002.  

On April 23, 2002, right shoulder flexion was still limited 
to 90 of a normal 180 degrees, but abduction was to 70 of a 
normal 180 degrees.  External rotation was to 30 of a normal 
90 degrees.  While abduction to 70 degrees represents 
movement better than midway between side and shoulder level 
(see criteria for 30 percent for the major arm under 
Diagnostic Code 5201), given painful motion and limitation of 
motion overall, and resolving any reasonable doubt, a 30 
percent rating is assigned for the right shoulder effective 
April 23, 2002 under Diagnostic Code 5201.   

Again, given the history of right rotator cuff tear noted in 
early 2002, the range of motion for the left shoulder, on the 
whole, was better than that for the right.  The earliest 
evidence of a marked decrease in left (minor) shoulder range 
of motion is on April 23, 2002, when flexion was limited to 
110 degrees.  This is 20 degrees better than at shoulder 
level.  See 38 C.F.R. § 4.71a, Plate I.  Nonetheless, with 
resolution of any reasonable doubt and in consideration of 
painful motion as well as abduction at shoulder level (90 
degrees), a 20 percent rating is appropriate under Diagnostic 
Code 5201, effective April 23, 2002, for the left shoulder.      

The Board considered whether higher ratings are warranted for 
either shoulder, after April 23, 2002.  It increases the 
rating for the right shoulder to 40 percent under Diagnostic 
Code 5201, effective on February 14, 2004, the date of the 
most recent C&P examination.  At this time, there was 
significantly decreased right shoulder flexion and abduction 
to 30 degrees.  This is only slightly better than that 
required for a 40 percent rating for major extremity 
limitation of motion (limitation to 25 degrees from the side) 
under Diagnostic Code 5201.  The Board concludes that this 
range of motion, particularly in light of the additional 
limitation due to painful motion, more nearly approximates 
the criteria for assignment of a 40 percent rating.  See 
38 C.F.R. § 4.7.  Any reasonable doubt has been resolved in 
the veteran's favor, and painful motion has been taken into 
account.  The Board notes that 40 percent is the highest 
schedular rating permissible under Diagnostic Code 5201.

The evidence does not support additional higher staged rating 
for the left shoulder after April 23, 2002.  As recently as 
in February 14, 2004, left shoulder flexion was to 100 
degrees, and abduction was to 90 degrees.  These figures 
represent movement at or above shoulder level, whereas 
movement limited to shoulder level assigns a 20 percent 
rating.  Thus, the 20 percent rating assigned for the left 
shoulder effective on April 23, 2002 continues.   
  
As discussed earlier, the Board has considered 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2004) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) in evaluating this claim.  It is noted that 
pain that limits use of upper extremities has been shown and 
has been taken into consideration.  However, "easy 
fatigability, weakened movement or incoordination" - 
additional DeLuca criteria - have not been demonstrated.  See 
February 2004 C&P examination report.

There are other Diagnostic Codes in 38 C.F.R. § 4.71a (2004) 
which evaluate shoulder/arm disability.  Diagnostic Code 5200 
is not applicable to the veteran's bilateral shoulder 
disability because the evidence does not show ankylosis of 
the scapulohumeral articulation (the scapula and humerus move 
as one piece).  Diagnostic Code 5202 also does not apply 
because the disability is not manifested by malunion of the 
humerus manifesting in moderate or marked deformity; 
recurrent dislocation of the scapulohumeral joint with 
guarded movement in the shoulders or arms; fibrous union the 
humerus; nonunion, or false flail joint, of the humerus; or 
loss of head of the humerus, or flail shoulder.  Diagnostic 
Code 5203 also is inapplicable here because the veteran's 
shoulder disability is not manifested by malunion of the 
clavicle or scapula; nonunion of the clavicle or scapula, 
with or without loose movement; or dislocation of the 
clavicle or scapula; or other functional impairment of the 
contiguous joint of the clavicle or scapula.    


Finally, the Board has considered other potentially 
applicable provisions of 38 C.F.R. Part 4, whether or not 
raised by the veteran and/or his representative, consistent 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
such a review, and a review of the entire record, the Board 
finds that Diagnostic Codes other than those discussed above 
do not provide a basis to assign higher evaluations than 
those assigned above.  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

In this case, the veteran appealed the initial disability 
evaluations assigned upon the grant of service connection DJD 
of each shoulder.  The Board notes that VAOPGCPREC 8-2003 
held that, if, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. 

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a January 2004 
letter, the RO explained what evidence and information are of 
record on the increased rating claim, that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim - such as medical records and records in 
the custody of Federal agencies - but that he was ultimately 
responsible for substantiating his claim.  The veteran also 
was explicitly asked to inform VA about any additional 
evidence for which he wanted RO assistance in obtaining or 
send the evidence himself.  This letter was sent to the 
veteran consistent with the Board's August 2003 remand order.  
Further, the May 2004 Supplemental Statement of the Case 
(SSOC) provided the veteran the status of the appeal, and 
explained what evidence is in the file, what regulations 
apply to the claim, and why the claim remains denied.  Thus, 
through the letter and SSOC, the veteran had full notice of 
what the RO had done to assist him in claim development, what 
more is needed to change the RO's determination in the claim, 
and that further action is required on his part to 
substantiate the claim with relevant evidence.        

Finally, as for the fourth element, the veteran apparently 
was not given literal, explicit notice to provide any 
evidence in his possession pertinent to the claim.  This 
failure is technical, and did not result in prejudice to him.  
The SSOC set forth the text of 38 C.F.R. § 3.159, which 
includes a provision that VA must inform the veteran that he 
may submit any evidence in his possession pertinent to the 
claim.  The cover letter accompanying the SSOC explicitly 
informed him that he has an additional 60 days to submit 
comments or additional information to support the claim.  No 
new evidence was submitted after the issuance of the SSOC; 
nor did he ask for further assistance.  Rather, the veteran's 
representative submitted additional argument, and the veteran 
wrote in May 2004: "I do not have any additional information 
on my shoulders.  Please . . . send my records to the 
[Board]."  Under the circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need for 
further substantiation with relevant evidence in his 
possession.  See VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 
5, 2004) (holding that the Court's statement in Pelegrini, to 
the effect that 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) require inclusion of the fourth element in the 
VCAA notice is obiter dictum and not binding on VA).

It also is noted that full VCAA notice arguably was achieved 
through a combination of a VCAA letter and SSOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice has 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2004).  As 
stated above, the veteran himself indicated in May 2004 that 
there is no other relevant evidence to submit and that he 
desires appellate adjudication as soon as possible.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given an appropriate C&P examination, consistent 
with the Board's remand order.  The RO obtained VA medical 
records and veteran's written statements, and associated them 
with the claims folder.  Again, the veteran had notice of the 
status of his claim via the SSOC, and he, through his 
representative, declined to submit more information.  The 
Board finds it reasonable to interpret this action to mean 
that he is satisfied with the development in his claim.  
Thus, further development is unlikely to add more relevant 
evidence or information to this claim.      


	(CONTINUED ON NEXT PAGE)




ORDER

An increased disability rating of 40 percent is assigned for 
DJD of the right shoulder effective February 14, 2004, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An increased disability rating for DJD of the left shoulder, 
currently evaluated as 20 percent disabling effective April 
23, 2002, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


